DETAILED ACTION
	This action is made in response to the communication filed on 2/12/2019.  This action is made non-final.
	Claims 1-14 are pending. Claims 1 and 12-14 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The substitute drawings filed on the filing date of the invention are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “11 Electronic device 12 Touch panel 13 Touch signal processing unit 14 Application execution unit 21 Display unit 22 Touch position detection unit 23 Display unit 31 User interface display control unit 32 Input information acquisition unit 33 Operation speed calculation unit 34 Feedback control unit” nor do the drawings include reference signs for “In the computer, a central processing unit (CPU) 101, a read only memory (ROM) 102, a random access memory (RAM) 103, and an electronically erasable and programmable read only memory (EEPROM) 104 are connected with each other through a bus 105. The bus 105 is also connected with an input and output interface 106, and the input and output interface 106 is connected with outside (for example, the touch panel 12 illustrated in Fig. 1)”.  The drawings further fail to include steps S11-S19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The claims fail to recite any hardware structure and is directed to a non-statutory embodiment and therefore rejected under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1-11, the claims are rejected under 35 USC 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure, material, or acts to the function recited in the claim limitation, thereby invoking 35 USC 112, 6th paragraph.  The claim limitation ““an input information acquisition unit configured to acquire” and “a feedback control unit configured to output" uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the written description fails to clearly link or associated the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  

	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to dependent claim 5, the claim recites “wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit perform a change to stop outputting one of the first feedback control and the second feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval”.  However, it is unclear as to if the feedback control unit is to perform a change to stop outputting (emphasis added) the first/second feedback control, how does the interval of continuous outputting become equal to or longer than the predetermined interval.  In other words, the feedback operation ceases 
	As to dependent claim 6, the claim recites “wherein the feedback control unit performs feedback control to always output the second feedback control even in a case where the interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval”.  However, the claims from which it depend recite “wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit perform a change to stop outputting one of the first feedback control and the second feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval” (claim 5) and “wherein the feedback control unit outputs first feedback control in a case where the kind of the input information is a first kind…” (claim 3).  Accordingly, it is unclear as to what if, anything, occurs when the input information is a first kind and the interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold, as either instances require an operation to be performed other than the claimed “to always output the second feedback control”.  Appropriate correction is required.
stop outputting (emphasis added) the first/second feedback control, how does the interval of continuous outputting become equal to or longer than the predetermined interval and the second feedback control is preferentially output.  In other words, the feedback operation ceases to be performed and, therefore, it is unclear as to how the operation interval of a stopped operation then increases.  For the purposes of compact prosecution, the claim will be interpreted as “changing the outputting so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to dependent claim 6, the claim recites “wherein the feedback control unit performs feedback control to always output the second feedback control even in a case where the interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval”.  However, the claims from which it depend recite “wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit perform a change to stop outputting one of the first feedback control and the second feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval” (claim 5) and “wherein the feedback control unit outputs first feedback control in a case where the kind of the input information is a first kind…” (claim 3).  As such, the claim fails to include all the limitations upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (USPPN: 2016/0349847; hereinafter Sugiura).
	As to claim 1, Sugiura teaches A signal processing device (e.g., see Title) comprising: 
	an input information acquisition unit configured to acquire input information input through a touch operation performed by a user (e.g., see abstract); and 
	a feedback control unit configured to output mutually different kinds of feedback control in accordance with a kind of the input information continuously acquired in response to movement of a position touched through the touch operation (e.g., see Figs. 11-12, [0085]-[0089] teaching a output control unit for outputting different types of feedback corresponding to the received input moving along a touch interface).  

	As to claim 2, the rejection of claim 1 is incorporated.  Sugiura further teaches an operation speed calculation unit configured to calculate an operation speed at which the position touched through the touch operation moves, wherein the feedback control unit changes output of the feedback control in accordance with the operation speed calculated by the operation speed calculation unit (e.g., see Fig. 7A, [0061], [0070]-[0074] teaching determining the speed at which a touch operation occurs such that the feedback output is controlled based on the determined speed).  

	As to claim 3, the rejection of claim 2 is incorporated.  Sugiura further teaches wherein the feedback control unit outputs first feedback control in a case where the kind of the input information is a first kind, and outputs second feedback control that is more likely to be perceived than the first feedback control in a case where the kind of the input information is a second kind that is input at a frequency lower than a frequency of the first kind (e.g., see Figs. 10, 12, [0084], [0087], [0089] teaching a first type of feedback based on a first kind of input and a second type of feedback based on a second type of input wherein the second input is less frequently than the first input type).  

	As to claim 4, the rejection of claim 3 is incorporated.  Suguira further teaches wherein, in a case where the operation speed calculated by the operation speed calculation unit is equal to or higher than42SP366917WO00 a predetermined threshold speed, the feedback control unit performs a change to stop outputting of the first feedback control so that only the second feedback control is output (e.g., see Fig. 7A, [0070], [0072] wherein when an input speed is greater than or equal to a threshold speed, the system outputs a second input).  

	As to claim 12, the claim is directed to a method implementing the operation of the processing device of claim 1 and is similarly rejected.

	As to claim 13, the claim is directed to a program implementing the operation of 

	As to claim 14, the claim is directed to an electronic device implementing the operation of the processing device of claim 1 and is similarly rejected and further recites a touch panel (e.g., see Fig. 6) and a signal processing device (e.g., see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, as applied above, and in further view of Keller et al. (USPPN: 2017/0168773; hereinafter Keller).
	As to claim 5, the rejection of claim 3 is incorporated.  Sugiura fails to teach wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit performs a change to stop outputting of any one of the first feedback control and the second feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval.  
	However, in the same field of endeavor of haptic feedback, Keller teaches wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit performs a change to stop outputting of any one of the first feedback control and the second feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a predetermined threshold interval (See 112 rejection above. e.g., see Fig. 2A, [0033] teaching where an interval of input information is continuously acquired and is shorter than a refractory period (i.e., predetermined threshold interval), changing the output so that feedback is outputted to meet the refractory period).  Accordingly, it would have been obvious to modify Sugiura in view of Keller to account for changes in user e.g., see [0002] of Keller).

	As to claim 6, the rejection of claim 5 is incorporated.  Sugiura further teaches wherein the feedback control unit performs feedback control to always output the second feedback control even in a case where the interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval (See 112 rejection above.  See also Fig. 7A of Sugiura teaching multiple threshold intervals wherein a feedback is provided even when the input speed is less than one of the predetermined intervals).  

	As to claim 7, the rejection of claim 3 is incorporated.  Sugiura fails to teach wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit performs a change to stop outputting of the first feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a43 SP366917WO00 predetermined threshold interval and the second feedback control is preferentially output.  
	However, in the same field of endeavor of haptic feedback, Keller teaches wherein, in a case where an interval at which the input information is continuously acquired by the input information acquisition unit is shorter than a predetermined threshold interval, the feedback control unit performs a change to stop outputting of the first feedback control so that an interval of continuous outputting of the first feedback control and the second feedback control becomes equal to or longer than a43 SP366917WO00 predetermined threshold interval and the second feedback control is preferentially output (See 112 rejection above. e.g., see Fig. 2B, [0083] teaching where an interval of input information is continuously acquired and is shorter than a refractory period (i.e., predetermined threshold interval), changing the output so that feedback is outputted to meet the refractory period, wherein a second feedback control is output).  Accordingly, it would have been obvious to modify Sugiura in view of Keller to account for changes in user perception of haptic feedback thus improving the system in the manner in which Keller has been improved (e.g., see [0002] of Keller).

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, as applied above, and in further view of Eldawy (USPN: 9,110,562; hereinafter Eldawy).
	As to claim 8, the rejection of claim 3 is incorporated.  Sugiura fails to teach wherein, in a case where the touch operation is performed to move a touched position from one direction to another direction, the input information acquisition unit determines that the input information of the second kind is input when touch is canceled in a predetermined range extending toward the other direction from a place at which the input information of the second kind is input.  
	However, in the same field of endeavor of graphical user interfaces providing user feedback, Eldawy teaches wherein, in a case where the touch operation is performed to move a touched position from one direction to another direction, the input information acquisition unit determines that the input information of the second kind is input when touch is canceled in a predetermined range extending toward the other direction from a place at which the input information of the second kind is input (e.g., see 6:5-16 wherein in response to user input from one direction to another such that the input is ended within a predetermined range extending toward a direction from where the input was initially received, which is consistent with at least [0091] of Applicant’s originally filed specification).  Accordingly, it would have been obvious to modify Sugiura in view of Eldawy in order to quickly and easily navigate to particular scene-boundary in response to user input (e.g., see 1:25-33 of Eldawy).

	As to claim 11, the rejection of claim 1 is incorporated.  Sugiura fails to teach wherein, in accordance with a touch operation that entirely scrolls a display screen on which a plurality of contents are displayed, the input information acquisition unit acquires, as the input information, a specific partition that classifies each content, and the feedback control unit outputs the feedback control when the specific partition of the contents passes through an end part of the display screen.
	However, in the same field of endeavor of graphical user interfaces for providing user feedback, Eldawy teaches wherein, in accordance with a touch operation that entirely scrolls a display screen on which a plurality of contents are displayed, the input information acquisition unit acquires, as the input information, a specific partition that classifies each content, and the feedback control unit outputs the feedback control when the specific partition of the contents passes through an end part of the display screen (e.g., see Fig. 8, 3:4-11, 9:19-34, 10:45-47 wherein the specific partitions of the content are classified and identified such that feedback is provided when passing the partitions). Accordingly, it would have been obvious to modify Sugiura in view of Eldawy in order to quickly and easily navigate to particular scene-boundary in response to user input (e.g., see 1:25-33 of Eldawy).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, as applied above, and in further view of McClendon et al. (USPN: 9,411,422; hereinafter McClendon).
	As to claim 9, the rejection of claim 1 is incorporated.  Sugiura fails to explicitly teach a user interface display control unit configured to control display of a seek bar including a bar indicating a total length of contents and a slider indicating a position corresponding to a predetermined place of the contents, wherein the input information acquisition unit acquires, as an input information, the predetermined place of the contents in accordance with a touch operation on the slider.  
	However, in the same field of endeavor of graphical user interfaces for providing user feedback, McClendon teaches a user interface display control unit configured to control display of a seek bar including a bar indicating a total length of contents and a slider indicating a position corresponding to a predetermined place of the contents, wherein the input information acquisition unit acquires, as an input information, the predetermined place of the contents in accordance with a touch operation on the slider (e.g., see Figs. 2-3, 2:35-40, 6:33-38, 7:45-50 teaching displaying a seek bar displaying the total length of the content including a graphical indicator of the current position wherein input is received on the graphical indicator to move to predetermined places of content).  Accordingly, it would have been obvious to modify Sugiura in view of McClendon in order to quickly and easily navigate to content in response to user input (e.g., see 3:37-39 of McClendon).
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura and McClendon, as applied above, and in further view of Li (USPPN: 2013/0322848; hereinafter Li).
	As to claim 10, the rejection of claim 9 is incorporated.  Sugiura-McClendon teach a touch operation on the slider is a round-trip touch operation in a certain range at an operation speed equal to or slower than a predetermined operation speed (e.g., see Fig. 9 of Sugiura teaching a “round-trip touch operation.  See also 3:11-15, 8:30-33, 9:13-17 teaching a scrubbing input, which can consist of a back and forth linear motion, wherein a slower input provides greater granularity for finding content).
	Sugiura-McClendon fail to teach the user interface display control unit displays an auxiliary user interface on which the certain range is displayed in an enlarged manner  
	However, in the same field of endeavor of graphical user interfaces, Li teaches the user interface display control unit displays an auxiliary user interface on which the certain range is displayed in an enlarged manner (e.g., see Fig. 2, [0033] teaching in response to user input, displaying an auxiliary user interface in which a certain range is displayed in an enlarged manner).  Accordingly, it would have been obvious to modify Sugiura-McClendon in view of Li in order to provide for more enhanced and more granular navigation of content, thus improving user experience (e.g., see [0038] of Li). 

Relevant Art not Cited
	As a courtesy, the following references have been found during the course of examination and deemed relevant to applicant’s disclosure.  Applicant is encouraged to review the references prior to filing any amendments/arguments.
Moussette et al. (USPPN: 2017/0358181): teaching haptic feedback indicative of various alert events


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/Stella Higgs/Primary Examiner, Art Unit 2179